Name: 2003/185/EC: Commission Decision of 14 March 2003 on the allocation of additional days absent from port to Member States in accordance with Annex XVII of Council Regulation (EC) No 2341/2002 (Text with EEA relevance) (notified under document number C(2003) 762)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  international law
 Date Published: 2003-03-15

 Avis juridique important|32003D01852003/185/EC: Commission Decision of 14 March 2003 on the allocation of additional days absent from port to Member States in accordance with Annex XVII of Council Regulation (EC) No 2341/2002 (Text with EEA relevance) (notified under document number C(2003) 762) Official Journal L 071 , 15/03/2003 P. 0028 - 0029Commission Decisionof 14 March 2003on the allocation of additional days absent from port to Member States in accordance with Annex XVII of Council Regulation (EC) No 2341/2002(notified under document number C(2003) 762)(Text with EEA relevance)(2003/185/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2341/2002 of 20 December 2002 fixing for 2003 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required(1), and in particular Annex XVII, paragraph 6, thereof,Whereas:(1) Paragraph 6(a) of Annex XVII to Regulation (EC) No 2341/2002 specifies the number of days on which certain Community fishing vessels may be absent from port in the geographical areas defined in paragraph 2 of that Annex from 1 February 2003 to 31 December 2003.(2) Paragraph 6(b) of Annex XVII to Regulation (EC) No 2341/2002 provides the possibility for the Commission to allocate additional days of absence from port to Member States for these vessels to compensate for steaming time between home ports and fishing grounds and for adjustment to the newly-installed effort management scheme.(3) The days provided for in paragraph 6(a) of Annex XVII to Regulation (EC) No 2341/2002 are sufficient to allow vessels using gear other than those defined in paragraph 4(a) of that Annex, the necessary time to catch the quantities of cod which they are entitled to fish during 2003.(4) Vessels using gears defined in paragraph 4(a) of Annex XVII to Regulation (EC) No 2341/2002 traditionally carry on board different kinds of gear. According to paragraph 7 of Annex XVII to Regulation (EC) No 2341/2002, this practice is not allowed for fishing vessels subject to that Annex. This rule results in a particular need for those vessels to receive additional days for adjustment to the new scheme, in order for to go back to port to change gear when necessary. Two additional days is considered as appropriate for this purpose.(5) Every Member State is likely to encounter similar problems in relation with the adjustment to the newly installed effort management system.(6) Paragraph 6(c) of Annex XVII to Regulation (EC) No 2341/2002 provides the possibility for the Commission to allocate additional days of absence from port to Member States for vessels carrying on board any of the gear defined in paragraph 4(a) of Annex XVII to Regulation (EC) No 2341/2002 in recognition of the achieved results or expected results of decommissioning of fishing vessels in 2002 and 2003.(7) Denmark and United Kingdom have submitted data on decommissioning of such fishing vessels in 2002 and a description of their intentions to decommission such fishing vessels in 2003.(8) A Commission Decision is necessary to allocate additional days at sea for fishing vessels carrying on board the fishing gear defined in paragraph 4(a) of Annex XVII to Regulation (EC) No 2341/2002,HAS ADOPTED THIS DECISION:Article 1In accordance with paragraph 6(b) of Annex XVII to Regulation (EC) No 2341/2002 Member States may allocate a maximum of two additional days per calendar month on which vessels may be absent from port while carrying on board any of the fishing gear defined in paragraph 4(a) of that Annex.Article 2The maximum number of additional days which may be allocated in each calendar month in accordance with paragraph 6(c) of Annex XVII to Regulation (EC) No 2341/2002 shall be as follows:(a) Denmark: two days,(b) United Kingdom: four days.Article 3The number of additional days allocated under Articles 1 and 2 may be cumulated.Article 4This Decision is addressed to the Member States.Done at Brussels, 14 March 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 356, 31.12.2002, p. 12.